Learned, P. J.
If the deed and the declaration created a mortgage, then there would be no doubt that the so-called “foreclosure” was proper. If, on the other hand, these instruments created a trust, then it would not be illegal for the trustee to apply to the court, so that under its sanction the power to sell the land should be exercised. It may not have been necessary to do this, but we see no harm in this course. The plaintiff was thus enabled to establish, in a legal proceeding, the existence and extent of the claims which were to be paid under ttie trust. The appointment of a new trustee by this court was made on notice to Mann, and he has not appealed from the order. It must stand as valid. In the complaint in this action the facts are all fully stated, and the judgment taken is that which is asked for. The defendant Mann makes no affidavit of merits, and shows nothing which indicates that he has been injured by the judgment and sale. He does not show that the debt as found by the referee was too large, nor does he dispute the validity of the deed of conveyance. We see no ground to reverse the order. Order affirmed, with $10 costs and printing disbursements against defendant Mann. All concur.